NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            03-JUN-2020
                                            09:25 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


     OFFSHORE ART, LLC, a Nevada Limited Liability Company,
          Plaintiff-Appellee, v. DRINK ENTERPRISES LLC,
    a Hawai#i Limited Liability Company; Defendant-Appellant,
     JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10;
      DOE CORPORATIONS 1-10; DOE ENTITIES 1-10, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                   (CIVIL NO. 2CC181000307(2))


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On March 6, 2020, the circuit court clerk filed the
record on appeal;
            (2) On March 9, 2020, the appellate clerk notified the
parties that the statement of jurisdiction and opening brief were
due on or before March 16, 2020, and April 15, 2020,
respectively;
            (3) Defendant-Appellant Drink Enterprises LLC (Drink)
failed to file either document or request an extension of time;
            (4) On May 4, 2020, Plaintiff-Appellee Offshore Art,
LLC filed a Notice of Failure to File Jurisdictional Statement
and Opening Brief, which the court construes as a motion to
dismiss the appeal for failure to file the statement of
jurisdiction and opening brief (May 4, 2020 Motion);
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) Drink did not file a response to the May 4, 2020
Motion;
          (6) On May 13, 2020, the appellate clerk notified Drink
that the time for filing the statement of jurisdiction and
opening brief had expired, the matter would be called to the
court's attention on May 26, 2020, for appropriate action, which
could include dismissal of the appeal, under Hawai#i Rules of
Appellate Procedure Rules 12.1(e) and 30, and Drink could request
relief from default by motion; and
          (7) Drink took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, June 3, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2